HARDY, Judge.
This is an action in which plaintiff seeks to recover property taxes for the year 1965 paid under protest to defendant Tax Collector of the City of Ruston. From judgment rejecting plaintiff’s demands it has appealed.
This case was consolidated for purposes of trial and appeal with the case of Ruston Hospital, Inc. v. Riser, Sheriff & Ex-Officio Tax Collector in and for Lincoln Parish, La.App., 191 So.2d 665, which has been this day decided.
*668The facts have been stated in the opinion of this court in the above cited case, and for the reasons therein set forth the judgment appealed from is affirmed at plaintiff’s cost.